Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to remarks and amendments dated 12/15/2020. Claims 1-12 and 17-21, as amended and newly filed claims 22-24, are currently pending and have been fully considered below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12 and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bednarek (U.S. Patent Publication No. 2015/0227890) in view of Cao (U.S. Patent Publication No. 2016/0364679).
As per claims 1 and 17, Bednarek discloses a computer-implemented method of delivering goods from a retailer to a customer, the method comprising:
enrolling a plurality of customer users and a plurality of delivery users into a delivery network of a retail organization, the retail organization including a plurality of retail locations serviced by the delivery network ([0052] The first time an individual uses a biometric system is called enrollment. During the enrollment, biometric information from an individual is captured and stored.);

allocating the order to a retail location from among the plurality of retail locations based on availability of requested goods at the retail location and proximity of the retail location to the first geographic location ([0072] A PURCHASE ALLOCATION ENGINE 174 for assigning purchase responsibility to a particular group members based on a predetermined factor such as current proximity.);
sending information regarding the order to at least one delivery user computing device, the delivery user computing device being associated with one of the plurality of delivery users in the delivery network ([0013] An embodiment of the communication system includes hardware controlled by software to receive customer orders and, in response thereto, send messages to the customer placing the order confirming the orders and, optionally providing the customer placing the order with at least one courier profile and prompting the customer to send a message indication whether the courier is accepted or not and receiving a message from the customer in response thereto, transmit the order to the designated vendor either directly or through a courier,);

providing instructions to one or more employees at the retail location to prepare the requested order for pick up ([0330] One or More Vendors (e.g., fast food retailers, convenience stores, grocery stores etc.) who receive and prepare orders for delivery);
sending a notification message to the delivery user computing device when the order is ready for pickup at the retail location ([0013] The communication system may also send messages to customers providing a courier profile, send messages to customers providing delivery information, send updates to customers concerning current courier location and expected time of arrival and send messages to the vendors confirming delivery orders advising as to the location of courier and the availability of courier.);
confirming the identity of the delivery user at the time of pickup; receiving, at the computing system, a delivery confirmation message from at least one of the customer user computing device and the delivery user computing device (see [0013]] which discloses receiving delivery confirmation messages); and

However, Bednarek does not appear to explicitly disclose and the delivery network being established based on a geographic area; validating the plurality of customer users and the plurality of delivery users to confirm the customer users and delivery users are within the geographic area; within the geographic area, at a second geographic location within the geographic area based on the proximity between the first geographic location and the second geographic location; the second geographic location being a current location or an anticipated future location and the order information including a map of the first geographic location and the second geographic location; and vetting each of the plurality of delivery users and vetted delivery users.
Cao teaches systems and methods for on-demand transportation with the features of and the delivery network being established based on a geographic area 
([0089] In some embodiments, a customer can transmit a request for transport from a given customer geographic location. A service may handle the request by selecting a party to provide transport to the customer. According to some embodiments, the pairing of the party to the customer requesting the transport is performed programmatically and/or automatically, based on parameters such as the location of the driver (or a vehicle of the transport party).); 
validating the plurality of customer users and the plurality of delivery users to confirm the customer users and delivery users are within the geographic area 
([0004] In one aspect, a system includes a ride-sharing computer to receive an on-demand requests to deliver the items, wherein the computer includes a travel matching module to determine a match between the package and at least one rider, and to generate a carpool proposal directed at a vehicle driver to pool the rider and the package; a local demand aggregation network comprising a computer for inviting a set of neighboring users as a group;);
within the geographic area 
([0089] In some embodiments, a customer can transmit a request for transport from a given customer geographic location.),
at a second geographic location within the geographic area based on the proximity between the first geographic location and the second geographic location 
([0010] In another aspect, a mobile device is used to transmit a ride-sharing request from a rider requiring first and second travel segments with first and second starting points and a destination, and a first vehicle proximal to the first starting point, the first vehicle responding to the request, the first vehicle automatically requesting a second vehicle proximal to the second starting point to pick up the rider to deliver to the destination.);
the second geographic location being a current location or an anticipated future location and the order information including a map of the first geographic location and the second geographic location 
([0010] In another aspect, a mobile device is used to transmit a ride-sharing request from a rider requiring first and second travel segments with first and second starting points and a destination, and a first vehicle proximal to the first starting point, the first vehicle responding to the request, the first vehicle automatically requesting a second vehicle proximal to the second starting point to pick up the rider to deliver to the destination.); and
vetting each of the plurality of delivery users and vetted delivery users 
([0139] Once the borrower has been vetted, the ride-sharing service can pick up and deliver the loaned items.).
From this teaching of Cao, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the system and method of Bednarek to include the geographic locations and vetting, taught by Cao in order to aind in facilitating on-demand transportation.

As per claim 2, Bednarek discloses the method of claim 1, further comprising receiving a barcode scan from a point of sale device to confirm which order the delivery user is picking up from the retail location and receiving a matching barcode scan from the point of sale device that has scanned a barcode on a prepared order ([0087] A SCANNING ENGINE 385 for recognizing and associating physical items with list items stored in a user list. The scanning engine may operate in conjunction with the image recognition engine or a bar code reader for input.).

As per claim 3, Bednarek discloses the method of claim 1, further comprising receiving ratings of the transaction from one or more of the customer user computing device and the delivery user computing device ([0246] At step 1645, the engine obtains customer feedback. At step 1647, the engine may adjust the base trip as a result of customer feedback.).

As per claim 4, Bednarek discloses the method of claim 1, wherein the reward is delivered electronically to the delivery user computing device and is in the form of one or more of store credit, a coupon, a payment, a discount, and points (see [0192]).

As per claim 5, Bednarek discloses the method of claim 1, further comprising contacting contract delivery services if no delivery users are available to deliver the order within the requested timeframe ([0084] For example, allocating JOB assignments to TRUSTED DRIVERS based on cost and objectively estimated delivery time 
As per claim 7, Bednarek discloses the method of claim 1, further comprising sending notifications in real time to the customer user when the computing system receives one or more of the notification message, the pickup confirmation message, and the delivery confirmation message ([0013] send messages to the customer placing the order confirming the orders).

As per claim 8, Bednarek discloses the method of claim 1, wherein the confirmation messages are recorded in a blockchain ledger ([0215] Behind the scenes, the Bitcoin network is sharing a public ledger called the "block chain".).

As per claim 9, Bednarek discloses the method of claim 1, further comprising selecting at least one delivery user computing device to present the order information to, the at least one delivery user computing device being selected based on receiving an indication from the least one delivery user computing device that a delivery user associated with the at least one delivery user computing device will be traveling to a second geographic location located within a predefined distance of the first geographic location ([0072] A PURCHASE ALLOCATION ENGINE 174 for assigning purchase responsibility to a particular group members based on a predetermined factor such as current proximity.).

As per claim 10, Bednarek discloses the method of claim 1, further comprising selecting at least one delivery user computing device to present the order information to, the at least one delivery user computing device being selected based on receiving an indication from the least one delivery user computing device that a delivery user associated with the at least one delivery user computing device will be traveling to the retail location (see [0054]).

As per claim 11, Bednarek discloses the method of claim 1, further comprising selecting at least one delivery user computing device to present the order information to, the at least one delivery user computing device being selected based on the at least one delivery' user computing device being within a predefined distance of the retail location ([0013] send updates to customers concerning current courier location and expected time of arrival and send messages to the vendors confirming delivery orders advising as to the location of courier and the availability of courier.).

As per claim 12, Bednarek discloses the method of claim 1, further comprising selecting at least one delivery user computing device to present the order information to, the at least one delivery user computing device being selected based on the at least one delivery user computing device being within a predefined distance of the first geographic location ([0218] In other words, the definition of local can be expanded so that vendors within a greater distance (or travel time) will be considered local.).

As per claim 18, Bednarek discloses the system of claim 17, further comprising a reward engine configured to automatically deliver messages to delivery user computing devices upon successful completion of deliveries, the messages indicating that a reward has been earned (see [0192]).

As per claim 19, Bednarek discloses the system of claim 18, wherein the reward engine is further configured to automatically transfer the reward to an account associated with a delivery user computing device (see [0192]).

As per claim 20, Bednarek discloses the system of claim 18, wherein the reward engine is further configured to automatically send a command for a reward to be mailed to an address associated with a delivery user computing device when the delivery user associated with the delivery user computing device has earned a predetermined value of reward (see [0192]).

As per claim 21, Bednarek discloses the system of claim 17, further comprising a ratings engine configured to receive ratings of delivery users from customer user computing devices and ratings of customer users from delivery user computing devices ([0246] At step 1645, the engine obtains customer feedback. At step 1647, the engine may adjust the base trip as a result of customer feedback.).

As per claim 22, Cao discloses, further comprising receiving, at the computing system, a selection from the customer user computing device of a delivery speed or 

As per claim 23, Cao discloses further comprising receiving, at the computing system, a notification message from the delivery user computing device indicating that the delivery user will deliver the goods to the customer user in accordance with the delivery speed or delivery window selected by the customer user ([0124] The store computer may add additional information for each delivery order. The store server may add a delivery time window).

As per claim 24, Bednarek discloses further comprising receiving, at the computing system, a barcode scan from the delivery user computing device for each good in the order to confirm that the correct goods have been selected for delivery to the customer user ([0126] The user can use the APP to create the list by selecting items to add to the list from a menu or webpage, by inputting items though a touch screen interface, keyboard or voice input, by scanning a code such as a bar code or QR code. The user may also use a camera to image a particular sight (landmark) and the system could use image recognition software (e.g., Google Goggles) to identify the sight imaged. In each instance and especially when image recognition is used, the user may be prompted to confirm the item to be added to the list.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bednarek (U.S. Patent Publication No. 2015/0227890) and Cao (U.S. Patent Publication No. 2016/0364679) further in view of Lutnick (U.S. Patent Publication No. 2015/0142594).
As per claim 6, Bednarek and Cao do not appear to disclose but Lutnick teaches wherein vetting delivery users comprises:
receiving the delivery user’s personal information from the delivery user computing device, the personal information comprising a name, an address, driver’s license information, vehicle insurance information, and date of birth of the delivery user ([0056] As another example of camera usage, a merchant may obtain pictures of customer identification (e.g., drivers licenses).);
confirming validity of the delivery user’s personal information ([0056] Accordingly, to verify such age, a merchant may take pictures of customer IDs (e.g., customers may be required to bring such IDs to a merchant to take such a picture before such delivery is allowed for subsequent delivery).);
conducting a background check of the delivery user ([0056] discusses conducting a background check); and
based upon the at least one delivery user passing the background check, sending a message to the delivery user computing device notifying the at least one delivery user of successful completion of vetting ([0056] As another example, a merchant may be required to verify identification and/or run a background check of a customer for delivery of other types of goods (e.g., medications to customers and/or medical providers, chemicals to laboratories, and so on).).
.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/15/2020, with respect to the rejection(s) of claims 1-12 and 17-24 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cao (U.S. Patent Publication No. 2016/0364679).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited Form attached.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYE IWARERE whose telephone number is (571)270-5112.  The examiner can normally be reached on M-F 8:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687